DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The communication dated Oct. 30, 2019 has been fully considered.  Claims 1-7 are currently pending.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 4, the limitation “downstream” is relative to a fluid stream but the claim does not list what fluid stream it is in relation to since it could be in relation to 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2004/0265199 to MacKnight (hereinafter MacKnight) in view of US Patent No. 4,997,630 to Wagner et al. (hereinafter Wagner).
In regard to claim 1, MacKnight teaches an environmental control system, comprising: 
an air conditioning subsystem (cooler and cold acid water tank) 64; 
a mix manifold 30 downstream of the air conditioning subsystem and upstream of an environment to be conditioned [0017]; 
a contaminant removal subsystem 40 downstream of the environment to be conditioned; 

Wagner teaches it is known to provide the first gas-liquid contactor-separator includes a housing and a first packed bed that is stationary relative to the housing, wherein the first gas-liquid contactor-separator provides a heat/mass transfer surface for contact between a contaminated air from the environment and a liquid absorbent (col. 3 lines 20-31).  This system provides the advantage of lower energy consumption and capital costs (col. 1 lines 17-20).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to substitute the contaminant removal subsystem taught by MacKnight with the contaminant removal subsystem taught by Wagner in order to lower energy consumption and capital costs.

In regard to claim 2, the combination of MacKnight and Wagner teaches the system of claim 1, wherein the first contactor-separator produces a cleaned air (cold clean air in Fig. 2) and a used liquid absorbent (leaving liquid amine scrubber 40 and going to liquid amine tank 42; Fig. 2  MacKnight) [0017], [0027].



In regard to claim 7, MacKnight and Wagner teach the system of claim 1.  Wagner teaches further comprising a second gas-liquid contactor-separator 22 downstream of the first contactor-separator 2 and that desorbs gas contaminant from used liquid absorbent produced by the first gas-liquid contactor-separator (Fig. 2).

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacKnight in view of Wagner, as discussed above in regard to claim 1, and further in view of US Publication No. 2013/0071307 to Engelke et al. (hereinafter Engelke).
In regard to claim 3, MacKnight and Wagner teach the system of claim 1, but does not disclose wherein the first contactor-separator includes a first centrifugal separator.

It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the contactor-separator as taught by MacKnight and Wagner to include a first centrifugal separator 11 for separating off the gas phase from the liquid phase.

In regard to claim 4, MacKnight, Wagner, and Engelke teach the system of claim 3, wherein the first centrifugal separator is downstream of the first packed bed (Engelke: the centrifugal separator is 11 and the first packed bed is 1; claim 1).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacKnight in view of Wagner, as discussed above in regard to claim 1, and further in view of US Publication No. 2003/0077214 to Falcon et al. (hereinafter Falcon).
In regard to claim 6, MacKnight and Wagner teach the system of claim 1. The combination does not disclose wherein the first contactor-separator further includes a nozzle that discharges droplets of liquid absorbent towards the first packed bed.
Falcon teaches it is known to provide the first contactor-separator with a nozzle that discharges droplets of liquid absorbent towards the first packed bed in order to distribute the absorbent liquid over the column internals [0052].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CABRENA HOLECEK whose telephone number is (571)270-1196.  The examiner can normally be reached on M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571)270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/CABRENA HOLECEK/Examiner, Art Unit 1776